Judgment in favor of plaintiff-respondent mother unanimously reversed, on the law and on the facts, without costs, the mother’s action severed, and a new trial ordered of such action unless plaintiff-respondent stipulates to reduce the verdict to the sum of $10,000, in which event the judgment, as so modified, is affirmed, without costs. On the record, the verdict in the sum of $20,000 in favor of the mother is excessive. Judgment in favor of the infant plaintiff unanimously affirmed, with costs to plaintiff-respondent infant. Settle order on notice. Concur — Rabin, J. P., Valente, McNally, Stevens and Eager, JJ.